DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 5-9, and 11-14 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wells, U.S. Patent 9,816,304.
Regarding Claim 1, Wells teaches:
“A hinge assembly for pivotally coupling a door to a telecommunications chassis, the
hinge assembly comprising: 
a unitarily-formed one-piece hinge structure (60) configured to attach the door to the
telecommunications chassis (see fig. 8), the hinge structure defining a door pivot point (see 64, R2) and a hinge pivot point (see 48, R1) that is spaced at a fixed distance from the door pivot point such that the distance between the door pivot point, where a door coupled by the hinge structure to the telecommunications chassis pivots relative to the hinge structure, and the hinge pivot point, where the hinge structure pivots relative to the telecommunications chassis, does not change, wherein [[a]]the door coupled by the hinge structure to the telecommunications chassis can pivot with respect to the hinge structure independent of a pivoting motion of the hinge structure with respect to the telecommunications chassis (see figs. 7-10), 
wherein the hinge structure further defines at least a portion of a pivot limiting structure spaced from the hinge pivot point, the portion of the pivot limiting structure defined by the hinge structure being configured to interact with the telecommunications chassis in limiting the pivoting motion of the hinge structure, and (see 62, Col 7, Lns 28-40)
wherein the hinge structure is configured such that when the door is at a fully closed position with respect to the telecommunications chassis, the door pivot point of the hinge structure is configured so as to be positioned forward of a vertical front face panel of the door, and when the door is at a fully open position with respect to the telecommunications chassis, the door pivot point of the hinge structure is configured so as to be positioned rearward of the vertical front face panel of the door (see figs. 7-10)”
Regarding Claim 2, Wells teaches:
“a fastener (see 48) for removable mounting to the telecommunications chassis for
keeping the hinge structure coupled to the chassis without interfering with the pivotal motion of the hinge structure”
Regarding Claim 3, Wells teaches:
“the pivot limiting structure is defined by a slot (see 56a, see Col 7, Lns 28-40) on the
hinge structure that is spaced from the hinge pivot point that is configured to interact with a pin (see element 64 which is a pin and which interacts with element 50 and therefore meets the limitations of the claim) of the telecommunications chassis”
Regarding Claim 5, Wells teaches:
“a wall (see below, see figs. 8, 9) configured to be contacted by the door when bringing
the door from an open position toward a closed position so as to start the pivoting motion of the hinge structure in a closing direction”

    PNG
    media_image1.png
    309
    604
    media_image1.png
    Greyscale

Regarding Claim 6, Wells teaches:
“the hinge structure defines a cut-out (see below, see fig. 10) configured t0 
accommodate a similar door that is below the door coupled by the hinge structure when the door coupled by the hinge structure is in an open position”

    PNG
    media_image2.png
    246
    470
    media_image2.png
    Greyscale

Regarding Claim 7, Wells teaches:
“at least a portion of the hinge structure defines a curved configuration to provide edge
protection for optical fibers (see fig. 13 and note that the edges of element 60 filleted or chamfered which is interpreted to meet the limitations as claimed, note references to fiber optic cable through the Wells disclosure)”
Regarding Claims 8-9 and 11-14, Wells teaches:
“a telecommunications system comprising: a telecommunication chassis (see 14) and a
door (see 50) pivotally attached to the telecommunications chassis via a hinge assembly (see rejections of claims 1-3 and 6-7 above)”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wells ‘304 as applied to claims 1-3, 5-9, and 11-14 above, and further in view of Kuroda ‘366.
Regarding Claims 4 and 10, Mills does not teach:
“the pivot limiting structure is defined by a spring-loaded pin on the hinge structure that
is configured to interact with an opening on the telecommunications chassis”
Kuroda teaches:
“the pivot limiting structure is defined by a spring-loaded pin (element 7a) on the hinge
structure (element 1) that is configured to interact with an opening on the telecommunications chassis (see fig. 3A, element 8, element 7a)”
Before the effective filing date of the claimed invention it would have been obvious to one of 
ordinary skill in the art to provide Chen with a spring-loaded pin on the chassis on the hinge structure and interacting with an opening on the telecommunications chassis because that permit “positive locking” of the door in an open position and would prevent accidental closure.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J SULLIVAN whose telephone number is (571)270-5218. The examiner can normally be reached IFP, Typically M-Th, 8:00-6:00, regular Fr availability.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vic Batson can be reached on 5712726987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/VICTOR D BATSON/Supervisory Patent Examiner, Art Unit 3677                                                                                                                                                                                                        

/M.J.S/Examiner, Art Unit 3677